Exhibit 10.28

 

EQUIFAX INC.

2000 STOCK INCENTIVE PLAN

FORM OF DIRECTOR DEFERRED SHARE AWARD AGREEMENT

 

 

                This Director Deferred Share Award Agreement (the “Agreement”)
is dated as of the 7th day of February, 2005 and is entered into between Equifax
Inc., a Georgia corporation (the “Company”), and Director’s Name (the
“Director”).

 

                In consideration of the mutual promises set forth below, the
parties hereto agree as follows.

 

1.             Grant of Deferred Shares.  Subject to the terms and conditions of
this Agreement and the Equifax Inc. 2000 Stock Incentive Plan (the “Plan”), the
terms of which are hereby incorporated herein by reference, effective as of the
date set forth above (“Grant Date”), the Company hereby grants to the Director
4,000 restricted stock units in the form of Deferred Shares under the Plan. 
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.

 

2.             Vesting.  Subject to Section 3 below, the Deferred Shares shall
vest on February 7, 2008 (the “Vesting Date”).  Prior to the Vesting Date, the
Deferred Shares shall be nontransferable and, except as otherwise provided
herein, shall be forfeited upon the Director’s termination of service as a
director of the Company.  The Committee which administers the Plan reserves the
right, in its sole discretion, to waive or reduce the vesting requirements.

 

3.             Termination of Service as a Director.


                (A)           TERMINATION BY DEATH OR FOR DISABILITY.  IN THE
EVENT THE DIRECTOR DIES OR BECOMES DISABLED WHILE ACTIVELY SERVING AS A DIRECTOR
OF THE COMPANY, ALL OUTSTANDING UNVESTED DEFERRED SHARES SHALL IMMEDIATELY
BECOME NONFORFEITABLE AND TRANSFERABLE AS OF THE DATE OF DIRECTOR’S DEATH OR
TERMINATION AS A RESULT OF BECOMING DISABLED.  FOR PURPOSES OF THIS AGREEMENT,
“DISABLED” SHALL MEAN THE DIRECTOR HAS BEEN DETERMINED TO BE DISABLED IN
ACCORDANCE WITH STANDARDS ESTABLISHED BY THE COMMITTEE RELATING TO THE
DIRECTOR’S INABILITY TO PERFORM HIS DUTIES AS A RESULT OF INJURY OR SICKNESS.

 

                (b)           Termination by Retirement.  If the Director’s
service as a director with the Company is terminated by his Retirement, all
outstanding unvested Deferred Shares shall immediately vest and become
transferable.  For purposes of this Agreement, “Retirement”

 

--------------------------------------------------------------------------------


 

means Director’s termination of service as a director with the Company after the
Director has attained age 55 and completed at least five years of service as a
director on the Board.

 

                (c)           Other Termination.  If the Director ceases to
serve as director other than due to death, Disability or Retirement, all
outstanding unvested Deferred Shares shall immediately expire, and the
Director’s right to any such Deferred Shares shall terminate immediately upon
the date the Director ceases to serve as a director.

 

                (d)           Change in Control.  In the event a Change in
Control occurs while the Director is serving as a director of the Company, all
of the Deferred Shares awarded pursuant to this Agreement shall become
nonforfeitable and transferable as of the date on which the Change in Control
occurs.

 

4.             Stock Certificates.  Stock certificates (or appropriate evidence
of ownership) representing the unrestricted Common Shares will be delivered to
the Director (or to a party designated by the Director) as soon as practicable
after the Vesting Date; provided, however, if the Director has properly elected
to defer delivery of the Common Shares, the Common Shares shall be issued and
delivered as set forth in any applicable deferral election agreement entered
into between the Company and the Director.

 

5.             Dividends.  Directors granted Deferred Shares shall not be
entitled to receive any cash dividends, stock dividends or other distributions
paid with respect to the Common Shares, except in circumstances where the
distribution is covered by Section 12 below.

 

6.             Restrictions on Transferability.  Subject to any valid deferral
election, until the Deferred Shares are vested as provided above, they may not
be sold, transferred, pledged, assigned, or otherwise alienated at any time. 
Any attempt to do so contrary to the provisions hereof shall be null and void.

 

7.             Rights as Shareholder.  Except as provided in Section 5, the
Director shall not have voting or any other rights as a shareholder of the
Company with respect to the Deferred Shares.  Upon settlement of the Deferred
Share units into Common Shares, the Director will obtain full voting and other
rights as a shareholder of the Company.

 

8.             Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Director, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

 

2

--------------------------------------------------------------------------------


 

9.             Amendment.  This Agreement may be amended only by a writing
executed by the Company and the Director which specifically states that it is
amending this Agreement.  Notwithstanding the foregoing, this Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Agreement, so long as a copy of such amendment is delivered to
the Director, and provided that no such amendment adversely affecting the rights
of the Director, hereunder may be made without the Director’s written consent. 
Without limiting the foregoing, the Committee reserves the right to change, by
written notice to the Director, the provisions of the Deferred Shares or this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to Deferred Shares which are then subject to
restrictions as provided herein.

 

10.           Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

11.           Construction.  The restricted stock units are being issued in the
form of Deferred Shares pursuant to Section 8 (Deferred Shares) of the Plan and
are subject to the terms of the Plan.  To the extent that any provision of this
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Agreement
shall be of no force or effect.

 

12.           Adjustments to Deferred Shares.  The terms of this Deferred Share
Award Agreement will be adjusted in such manner as the Committee determines in
accordance with Section 10 of the Plan and any such adjustment shall be
effective and final, binding and conclusive for all purposes of this Agreement

 

13.           Governing Law.  This Agreement will be governed by and enforced in
accordance with the laws of the State of Georgia.

 

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement effective as of the day and year first above written.

 

 

Director

.

EQUIFAX INC

 

 

 

                                                          

By:

                                   

 

 

 

 

Date:                                                 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------